
	

113 HR 5248 IH: To provide for United States participation in the Inter-Parliamentary Union, and for other purposes.
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5248
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Ms. Lee of California (for herself, Mr. Engel, Mrs. Carolyn B. Maloney of New York, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To provide for United States participation in the Inter-Parliamentary Union, and for other
			 purposes.
	
	
		1.United States participation in the Inter-Parliamentary Union
			(a)FindingsCongress finds the following:
				(1)The Inter-Parliamentary Union (IPU), founded in 1889, is the world organization of national
			 parliaments comprising over 160 parliaments (including all the major
			 allies of the United States) and working closely with the regional
			 parliamentary organizations on all continents.
				(2)The core mission of the IPU is the promotion of parliamentary democracy, the elaboration of
			 standards and criteria for democratic parliamentary practice, the
			 protection of human rights, the political empowerment of women, and
			 greater transparency and accountability at the global level, which are in
			 line with United States interests and priorities.
				(3)Congress was a founding member of the IPU, and played an active and prominent role for many
			 decades.
				(4)The main concerns of Congress, including the scheduling of main Assembly and arrears, have been
			 fully addressed by the IPU.
				(5)Through the activities of the IPU, the United States can usefully promote its core values of
			 freedom, democracy, and human rights, and help build stronger parliaments
			 around the world.
				(b)United States participation in the Inter-Parliamentary UnionNotwithstanding section 2503 of the Foreign Affairs Reform and Restructuring Act of 1998 (division
			 G of Public Law 105–277)—
				(1)the Secretary of State is authorized——
					(A)to facilitate the readmission and participation of the United States in the Inter-Parliamentary
			 Union; and
					(B)to pay expenses to meet the annual obligations of membership in the Inter-Parliamentary Union, in
			 accordance with the assessments determined by the Governing Council; and
					(2)the majority leader of the Senate, in consultation with the minority leader of the Senate, and the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader of the House of Representatives, are authorized to designate
			 Members of Congress to serve as delegates to the Assembly of the
			 Inter-Parliamentary Union.
				
